

 
 

--------------------------------------------------------------------------------

Exhibit 10.175 




*** Confidential Portion has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.


NINTH AMENDMENT TO THE FULL-TIME-TRANSPONDER CAPACITY AGREEMENT (PRE-LAUNCH)




This Ninth Amendment to the Full-Time Transponder Capacity Agreement
(Pre-Launch) (the “Ninth Amendment”) is made and entered into as of this 25th
day of June, 2010 by and between INTELSAT CORPORATION, formerly known as
PanAmSat Corporation, a Delaware corporation (“Intelsat”), and GCI COMMUNICATION
CORP., an Alaskan corporation (“Customer”).


RECITALS


WHEREAS, pursuant to that certain Full-Time Transponder Capacity Agreement
(Pre-Launch) dated as of March 31, 2006, as amended (collectively, the
“Agreement”) between Intelsat and Customer, Intelsat is providing Customer with
*** transponders and *** transponders on Horizons 1;


WHEREAS, Customer and Intelsat wish to amend the terms of the Agreement to
increase Customer’s *** Transponder Capacity by an additional *** Transponder
Segment;


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and of mutual covenants and
agreements hereinafter set forth, the sufficiency and receipt of which is hereby
acknowledged, the parties agree as follows:


1.  
Except as specifically provided herein, all terms and provisions of the
Agreement shall remain in full force and effect.



2.  
Section 1.1, Description of Capacity.  This Section shall be deleted and
replaced with the following:



 
Intelsat agrees to provide to Customer and Customer agrees to accept from
Intelsat, on a full time basis twenty-four (24) hours a day, seven (7) days a
week), in outerspace, for the Capacity Term (as defined here), the Customer’s
Transponder Capacity (defined below) meeting the “Performance Specifications”
set forth in the “Technical Appendix” attached hereto as Appendix B.  For
purposes of this Agreement, the “Customer’s Transponder Capacity” or “Customer’s
Transponders” shall consist of (a) *** transponders (collectively, the “***
Transponders’ and individually, the “*** Transponder”) from that certain U.S.
domestic satellite referred to by Intelsat as “Galaxy 18,” located in
geostationary orbit at 123 degrees West Longitude, (b) *** transponders from the
*** payload of that certain satellite referred to by Intelsat as “Horizons 1” at
127 degrees West Longitude (“*** Transponder”); and (c) *** Transponder Capacity
from that certain U.S. domestic satellite referred to by Intelsat as “Horizons
1,” located in geostationary orbit at 127 degrees West Longitude (the “Horizons
1 Transponder Segment”)



 
The transponders on the Satellite and the beams in which these transponders are
grouped are referred to as “Transponder(s)” and the “Beam(s),”
respectively.  Galaxy 18 or Horizons 1 or such other satellite as to which
Customer may at the time be using capacity hereunder, as applied in context
herein, is referred to as the “Satellite.”  Intelsat shall not preempt or
interrupt the provision of the Customer’s Transponder Capacity to Customer,
except as specifically permitted under this Agreement.



3.  
Capacity Term.  The Capacity Term for the *** Transponder Segment shall commence
as follows:



***                      ***           ***
***                      ***           ***


4.  
Monthly Fee.  The Monthly Fee for the *** Transponder Segment shall be US$***
per month for *** increasing to US$*** per month for ***.



5.  
Except as specifically set forth in this Amendment, all terms and conditions of
the Agreement remain in full force and effect.



IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Ninth Amendment as of the day and year above written.



                         INTELSAT
CORPORATION                                                                                                                                        GCI
COMMUNICATION CORP.



         
/s/ Patricia Casey
   
/s/ Jimmy R. Sipes
 
Name: Patricia Casey
   
Name: Jimmy R. Sipes 
 
Title: Senior VP and Deputy General Counsel 
   
Title: VP Network Services & Chief Engineer
 

 

 
 

--------------------------------------------------------------------------------

 
